Citation Nr: 1750844	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran served on active duty with the U.S. Army from June 1974 to June 1977.  His tenure of service includes service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his April 2010 substantive appeal (VA Form 9), the Veteran requested a hearing at his local VA office.  The Board notes that the Veteran was scheduled for a Travel Board hearing in July 2017; however the Veteran failed to appear.   A July 2017 report of general information indicates that the Veteran called to report that he was unable to attend the hearing due to unspecified health reasons and stated his intention to cancel the appeal.  The record does not contain any additional requests for a hearing, a written request to cancel the appeal or a statement of good cause as to the Veteran's failure to appear.  Accordingly, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2017).

As a preliminary matter, the Board notes that the Veteran's claim for service connection for depression was denied in November 2007 and his appeal was perfected in May 2010.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In compliance with Clemons, the Board considers the Veteran's claim of entitlement to service connection for depression as encompassing service connection for an acquired psychiatric disorder, to include depression and major depressive disorder.  

The issue has been restated accordingly on the first page.


	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  During the pendency of this appeal, the evidence of record shows no worse than Level I hearing acuity in the Veteran's right ear and no worse than Level I hearing acuity in the Veteran's left ear.

2.  The preponderance of the evidence indicates that the Veteran's acquired psychiatric disorder, to include depression and major depressive disorder, did not manifest in service and was not caused or aggravated by an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ .3.102, 3.159, 3.385, 4.86, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board will proceed to adjudicate this case.



Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

Entitlement to an initial compensable evaluation for service connected bilateral hearing loss

The Veteran contends that he is entitled to initial compensable evaluation for his service connected bilateral hearing loss.  However, the evidence of record does not support his claim. 

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz). To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2017). 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2017).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b) (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. § 4.1 , 4.2 (2017).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

As a preliminary matter, the Board notes that the Veteran was scheduled for multiple VA examinations to assess the current severity of his bilateral hearing loss.  Review of the record indicates that the Veteran failed to appear for examinations scheduled for August 2014, May 2015, and February 2017.

Post-service VA treatment records reflect numerous complaints of hearing loss, including a January 2017 treatment note stating that the Veteran should be scheduled for an updated audiogram.  It also noted that the Veteran's hearing aids were due for replacement.  Despite the recommendation indicated, there is no evidence that the Veteran appeared for a new audiological evaluation.

Review of the claims file indicates that the Veteran underwent a VA examination in October 2007.  

Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
55
LEFT
20
20
30
60
85

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The average dB loss was 29 dB HL in the right ear and 49 dB HL in the left ear.

Based upon the audiological evaluation, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Subjective factors considered in reaching the stated diagnosis include the Veteran's report of difficulty hearing conversations.  The Veteran's condition was deemed at least as likely as not related to acoustic noise exposure in service while working as a 45L10 artillery repairman.

Applying the October 2007 VA examination results to Table VI results in a Roman Numeral of I for the right ear and of I for the left ear. See 38 C.F.R. § 4.85.  Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 0 percent.  See Id.

A higher evaluation of 10 percent disabling was not warranted as the evidence of record failed to show a more severe hearing impairment.

The Board acknowledges the Veteran's competence to report on observable symptoms, including his difficulty hearing conversations.  However, the Veteran is not competent to consider complex medical questions to include an assessment of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.

Here, the evidence of record does not reveal a change in symptom severity that warrants a higher evaluation.  Further, the Veteran failed to appear for multiple VA examinations as required in order to assess a possible change in symptomology since his prior examination. While the Board is sympathetic to the Veteran's contention that he is entitled to a higher rating evaluation, in the absence of clinical evidence, a higher evaluation is not warranted.  

The Board notes that this finding does not signify the absence of a disability associated with the Veteran's hearing loss.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, mechanical application to the evidence of record does not yield a compensable disability rating for the Veteran's level of hearing loss at any time during the appellate period.

It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level, and the Veteran has not demonstrated such a significant functional loss as to justify an increased rating at this time.  

Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38  U.S.C. § 5107(b) regarding reasonable the benefit of the doubt are not applicable.  The claim of entitlement to a compensable evaluation for bilateral hearing loss must be denied.

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired psychiatric disorder to include depression and a major depressive disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric condition, to include depression and a major depressive disorder.  However, the evidence of record fails to show that the Veteran's current mental health condition had its onset during active military service.

Review of the Veteran's service treatment records (STRs) does not reveal complaints of psychiatric symptoms or treatment related thereto.  At enlistment, the Veteran's June 1974 report of medical history makes no reference to an existing mental health condition.  The report does, however, list current conditions including exercise induced leg cramps, use of eye glasses, crooked teeth, and a childhood hospitalization for pneumonia.  No surgeries were reported.  A subsequent report of medical history, dated April 1977, lists conditions including rhus dermatitis, hearing loss, and a tattoo at discharge.  A negative response was indicated for the inquiry regarding a current psychiatric condition.

Post-service VA medical records show that the Veteran received treatment for a major depressive disorder and anxiety.  A psychiatric treatment note, dated October 2007, referenced the Veteran's complaints of depression, stress, anxiety, and sleep disturbance related in part, to family stress including his young daughter's diagnosis of schizophrenia.  Other clinical notes referenced the Veteran's difficult childhood and report that his father abused his mother.  The Veteran denied suicidal ideation and noted regular use of oral prescription medications to treat his anxiety and sleep disturbance.

In his May 2008 Notice of Disagreement, the Veteran reported in service treatment for depression.  In response, VA forwarded a follow-up request to the Service Department for STR's related to treatment for depression.  An October 2014 response indicated that the Veteran's contention was fully investigated and the search yielded negative results.

Nevertheless, the Veteran was scheduled for VA examinations in January 2017 and February 2017 to assess the nature and etiology of his psychiatric condition.  He failed to appear for either examination.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In making all determinations, the Board must also fully consider the lay assertions of record.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).

In this case, the Board acknowledges the Veteran's lay contentions that his symptoms of depression had an onset in service; however, the Veteran's lay statements are not competent for purposes of rendering a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.

The Board has fully considered the Veteran's lay assertions that his depression began in service and he received in-service treatment for his symptoms, however, the evidence of record does not support his claim.  Further, the Veteran repeatedly failed to appear for VA examinations scheduled to assess the nature and etiology of the his symptoms.  Therefore, in the absence of clinical evidence that establishes a nexus between the Veteran's current psychiatric condition and service, a finding of service connection is not warranted. 

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the provisions of 38  U.S.C. § 5107(b) regarding reasonable the benefit of the doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and a major depressive disorder must be denied.










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and depression is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


